Title: From Thomas Jefferson to Caesar Augustus Rodney, 12 June 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Dear Sir
                     
                            Washington June 12. 07.
                        
                        Mr. Hay desires the letter of Genl. Wilkinson specified in the inclosed paper from Burr’s counsel, & in the
                            extract from my message. it was in the bundle of papers I gave you, which bundle I supposed you had left with mr Hay. if
                            you did not, will you be so good as to forward to me immediately this particular letter of Oct. 21. that I may judge
                            whether all, or how much of it may be communicated. when shall we see you? Affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                     Enclosure
                                                
                            
                                
                                    22 June 1807
                                
                            
                             ‘by a letter recd from that officer (Genl Wilkinson) on the 25th. of Nov. but dated Oct. 21. we
                                learnt that a confidential agent of Aaron Burr had been deputed to him, with communications, partly written in cypher,
                                & partly oral, explaining his designs, exaggerating his resources, & making such offers of emolument & command
                                to engage him & the army in his unlawful enterprises as he had flattered himself would be successful. the General
                                with the honor of a souldier and fidelity of a good citizen, immediately dispatched a trusty officer to me with
                                information of what had passed &c
                        
                    
               